17 A.3d 477 (2011)
300 Conn. 941
STATE of Connecticut
v.
Courtney BRYAN.
SC 18776
Supreme Court of Connecticut.
Decided April 20, 2011.
Sarah Hanna, assistant state's attorney, in support of the petition.
Glenn W. Falk, special public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 126 Conn.App. 597, 12 A.3d 1025 (2011), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court's failure to give a defense of others instruction required reversal of the judgment of conviction?"